Case 19-10855-BFK        Doc 32     Filed 07/17/19 Entered 07/17/19 15:43:59            Desc Main
                                    Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

In re:                        )
                              )               Case No: 19-10855-BFK
CATHY T. NGUYEN,              )               Chapter 13
                              )
      Debtor.                 )
______________________________)

                   OBJECTION TO CHAPTER 13 PLAN, NOTICE OF
                OBJECTION AND NOTICE OF HEARING ON OBJECTION

         Westerley Homeowners Association (“Association”), by counsel, states as follows for its

Objection to the Chapter 13 Plan of Debtor Cathy T. Nguyen (“Debtor”) filed on June 12, 2019

[Docket No. 27] (“Plan”).

         1.     The Debtor filed her Chapter 13 bankruptcy petition on March 18, 2019 (“Petition

   Date”).

         2.     The Debtor owns the property located 21489 Rusty Blackhaw Square, Sterling,

   Virginia (“Property”). The Property is within the boundaries of the Association and is

   subject to Association Assessments (“Assessments”).

         3.     The Association is a creditor of the Debtor. The Association filed its Proof of

   Claim on April 17, 2019 [Claim No. 2] in the amount of $4,470.60 ($4,058.60 secured,

   $412.00 unsecured) in Debtor’s Chapter 13 case (“Claim”). The Claim is secured by a

   judgment lien and a homeowner association lien recorded among the land records of

   Loudoun County Circuit Court.

_______________________________
MERCERTRIGIANI LLP
Michael L. Zupan (VSB No. 24962)
David S. Mercer (VSB No. 13323)
112 South Alfred Street
Alexandria, Virginia 22314
Phone: (703) 837-5002
Fax: (703) 837-5012
michael.zupan@mercertrigiani.com
Counsel for Westerley Homeowners
Association.
Case 19-10855-BFK        Doc 32    Filed 07/17/19 Entered 07/17/19 15:43:59             Desc Main
                                   Document     Page 2 of 4


        4.     Although Debtor has budgeted the Assessment as an ongoing monthly expense,

   on line 4d. of Schedule J, Debtor has not paid the monthly assessments and late fees that

   accrued after the Petition Date (“Post-Petition Assessments”). The Post-Petition

   Assessments that accrued on April 1, May 1, June 1, and July 1 2019 ($104.00 each), have

   not been paid. Four late fees ($10.00 each) have accrued to the account. To date, unpaid

   Post-Petition Assessments total $456.00.

        5.     Debtor is not in compliance with her proposed Plan. Debtor should be required to

   issue a $456.00 payment to the Association. Any Confirmation Order should require Debtor

   to issue timely and full payment of the Association’s Post-Petition Assessments during the

   pendency of her case.

        WHEREFORE, the Association asks that confirmation of the Chapter 13 Plan be denied.



                                              Notice

       Westerley Homeowners Association has filed this Objection to Confirmation of the
Chapter 13 Plan filed on June 12, 2019.

     YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS
CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE
IN THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY
WISH TO CONSULT ONE).

       If you do not wish the Court to grant the relief sought in the Objection, or if you want the
Court to consider your views on the Objection, then on or before seven (7) days prior to the
hearing date, you or your attorney must:

       File with the Court a written response with supporting memorandum as required by
        Local Bankruptcy Rule 9013-1 (H). Unless a written response and supporting
        memorandum are filed and served within seven (7) days of the hearing date noted below,
        the Court may deem any opposition waived, that the Objection is conceded, and issue an
        Order granting the relief requested without further notice or hearing. If you mail your
        response to the Court for filing, you must mail it early enough so the Court will
        receive it on or before the date referenced above. You must mail a copy to the
        persons listed below.



                                                 2
Case 19-10855-BFK       Doc 32     Filed 07/17/19 Entered 07/17/19 15:43:59                 Desc Main
                                   Document     Page 3 of 4


                                       Michael L. Zupan
                                   MERCERTRIGIANI LLP
                                    112 South Alfred Street
                                   Alexandria, Virginia 22314

                            Thomas P. Gorman – Chapter 13 Trustee
                            300 North Washington Street, Suite 400
                                 Alexandria, Virginia 22314

                                        Clerk of Court
                       U.S. Bankruptcy Court, Eastern District of Virginia
                                 200 South Washington Street
                               Alexandria, Virginia 22314-5405

                                     John P. Fitzgerald, III
                            Office of the U.S. Trustee - Region 4-R
                                  1725 Duke Street, Suite 650
                                  Alexandria, Virginia 22314

       Attend a hearing to be held on July 25, 2019, at 1:30 p.m. in Courtroom 1, United States
        Bankruptcy Court, 200 South Washington Street, Alexandria, Virginia. If no timely
        response has been filed opposing the relief requested, the Court may grant the relief
        without holding a hearing.

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the Objection and may enter an Order sustaining the Objection.

                                             WESTERLEY HOMEOWNERS
                                             ASSOCIATION

                                             By Counsel

Date Filed: July 17, 2019                    MERCERTRIGIANI LLP
                                             By: /s/ Michael L. Zupan
                                             Michael L. Zupan (VSB No. 24962)
                                             David S. Mercer (VSB No. 13323)
                                             112 South Alfred Street
                                             Alexandria, Virginia 22314
                                             Phone: (703) 837-5002
                                             Fax: (703) 837-5012
                                             michael.zupan@mercertrigiani.com
                                             Counsel for Westerley Homeowners Association




                                                3
Case 19-10855-BFK        Doc 32    Filed 07/17/19 Entered 07/17/19 15:43:59            Desc Main
                                   Document     Page 4 of 4


                                        CERTIFICATE

        I certify that a copy of the foregoing Objection, Notice of Objection and Hearing was
electronically transmitted via the Court’s ECF system and/or mailed by first class mail this 17th
day of June 2019, to the following:

                                        Cathy T. Nguyen
                                  21489 Rusty Blackhaw Square
                                       Sterling, VA 20164

                                      Ashvin Pandurangi
                                     AP Law Group, PLC
                                        211 Park Avenue
                                    Falls Church, VA 22046
                                     (Counsel for Debtor)

                             Thomas P. Gorman, Chapter 13 Trustee
                             300 North Washington Street, Suite 400
                                     Alexandria, VA 22314

                               John P. Fitzgerald, III, U.S. Trustee
                              Office of the U.S. Trustee – Region 4
                                  1725 Duke Street, Suite 650
                                     Alexandria, VA 22314

                                                     /s/ Michael L. Zupan
                                                     Michael L. Zupan

170402




                                                4
